Per Curiam:
The defendant is a foreign corporation. The contract is not alleged to have been made nor was it to be performed within this State. Nor did the defendant have any property in the State. The party served with the summons was not an officer or managing agent of the corporation. The order should be reversed, with ten dollars costs and disbursements, and the motion to set aside the service of the summons granted, with ten dollars costs. Present — Clarke, P. J., Laughlin, Dowling, Smith and Page, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.